Exhibit 12.2 TEXTRON INC. INCLUDING ALL MAJORITY-OWNED SUBSIDIARIES COMPUTATION OF RATIO OF INCOME TO FIXED CHARGES (unaudited) (In millions, except ratio) Nine Months Ended September 29, 2007 Fixed charges: Interest expense* $ 379 Estimated interest portion of rents 22 Total fixed charges $ 401 Income: Income from continuing operations before income taxes $ 934 Fixed charges 401 Adjusted income $ 1,335 Ratio of income to fixed charges 3.33 * Excludes interest expense related to unrecognized tax benefits.
